DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, 9 – 17, 19 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acero et al. (US PAP 2018/0330723).
As per claims 1, 11, 21, Acero et al. teach a dialogue system comprising: 
a Speech to Text (STT) engine configured to convert a user speech inputted through a microphone into text in real time (“determining, based on one or more candidate text representations of the user utterance”; paragraph 5);
an intermediate dialogue engine configured to process an intermediate speech before a user speech is terminated to identify a user intention and to generate a system response corresponding to the user intention (“determining, based on one or more candidate text representations of the user utterance, a plurality of candidate user intents for the user utterance”; paragraph 5);
a final dialogue engine configured to process a final speech after the user
speech is terminated (“In response 

time and the third time”; paragraphs 5 – 8, 32);
a controller configured to input the converted text to the intermediate dialogue engine when the user speech is not terminated, and to input the converted text to the final dialogue engine when the user speech is terminated (“determines whether a speech end-point condition is detected between the second time and the third time.  In response to determining that a speech end-point condition is detected between the second time and the third time, the spoken representation of the text dialogue is outputted to a user of the device by playing the stored audio file.”; paragraphs 5 – 8, 32);and
a Text to Speech (TTS) engine configured to convert the system response into a speech signal (“Speech synthesis processing module 740 is configured to synthesize 
speech outputs for presentation to the user.”; paragraph 249).

	As per claims 2, 12, Acero et al. further disclose the intermediate dialogue engine generates the system response corresponding to the user intention in advance before the user speech is terminated (“In response to determining that the first portion of the stream of audio satisfies a predetermined condition, operations are at least partially 
performed between the second time and the third time.  The operations include 
determining, based on one or more candidate text representations of the user 
utterance, a plurality of candidate user intents for the user utterance.”; paragraph 5- 7).



	As per claims 4, 14, Acero et al. further disclose the controller inputs a next user speech inputted through the microphone into the intermediate dialogue engine when the intermediate dialogue engine does not recognize user intention (“In particular, between third time 1012 and fourth time 1014, latency management module 780 causes natural language processing module 732 to determine, based on the one or more second candidate text representations, one or more second candidate user intents for user utterance 1003 in the first and second portions of stream of audio 1002”; paragraph 288).

	As per claims 5, 15, Acero et al. further disclose a storage configured to store the final speech and the user intention, which is recognized by the final dialogue engine, corresponding to the final speech, when the user speech is terminated (“The operations 
also include determining whether the memory of the device stores an audio file 
having a spoken representation of the text dialogue.  In response to 
determining that the memory of the device does not store an audio file having a 
spoken representation of the text dialogue, the operations include generating 
an audio file having a spoken representation of the text dialogue and storing 
the audio file in the memory.”; paragraph 7).

	As per claims 6, 16, Acero et al. further disclose the controller generates a first intermediate speech data by deleting (“modify (e.g., edit), or otherwise manipulate, label, delete”) one word from the stored final speech and inputs the first intermediate speech data to the final dialogue engine (“generating an audio file having a spoken representation of the text dialogue and storing the audio file in the memory.”: paragraphs 7, 120). 

	As per claims 7, 17, Acero et al. further disclose the controller stores the first intermediate speech data in the storage when the user intention corresponding to the first intermediate speech data recognized by the final dialogue engine corresponds to the user intention corresponding to the final speech (“The respective set of words and/or phrases associated with each node are stored in vocabulary index 744 in association with the property or actionable intent represented by the node…In response to determining that the memory of the electronic device does not store an audio file having a spoken representation of the text dialogue, speech synthesis processing module 740 generates an audio file having a spoken representation of the text dialogue and stores the audio file in the memory.”: paragraphs 234, 282).



	As per claims 10, 20, Acero et al. further disclose the controller generates a rule used in the intermediate dialogue engine by using the stored first intermediate speech data (“applies one or more predetermined rules to determine whether a first portion of the stream of audio satisfies a predetermined condition.”; paragraph 253).

Allowable Subject Matter
Claims 8, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record does not teach or suggest that the controller generates a second intermediate speech data by deleting one word from the first intermediate speech data when the user intention corresponding to the first intermediate speech data recognized by the final dialogue engine corresponds to the user intention corresponding to the final speech, and inputs the second intermediate speech data to the final dialogue engine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan et al. teach method for implementing speech interaction .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658